Citation Nr: 0003531	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  99-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 30 percent.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA), which in part granted service 
connection for PTSD and assigned a 30 percent evaluation. 


REMAND

During a September 1998 RO hearing the veteran raised the 
issue of service connection on a secondary basis for 
arthritis of the right wrist and hand.  The Board finds that 
this issue is intertwined with the issue in appellate status 
and must be adjudicated by the RO.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The record shows that a January 
1998 VA electromyogram and nerve conduction studies revealed 
a chronic right hand injury with an infection resulting in 
poor intrinsic muscle flexibility.  

The RO has assigned a 30 percent rating for the veteran's 
service-connected PTSD under Diagnostic Code (DC) 9411 of 
VA's Schedule for Rating Disabilities (Schedule).

During the November 1999 hearing, the representative stated 
that the veteran was treated three weeks earlier at a VA 
hospital where a lockdown for his PTSD was suggested.  The 
veteran refused.  The Board is of the opinion that these 
records should be obtained.  In conjunction with the hearing, 
the veteran submitted documents from the Social Security 
Administration (SSA).  These records are the effect that the 
veteran was awarded SSA disability benefits in October 1999 
with a primary diagnosis of an affective disorder and a 
secondary diagnosis of mental retardation.  In addition, the 
record indicates that the claims folder was not reviewed by 
the examiner in conjunction with a July 1999 VA psychiatric 
evaluation, which the Board feels is appropriate in this 
case.  

In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the case is Remanded for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to current treatment 
of his psychiatric disorder and right 
wrist disability.  The RO should obtain 
all records that are not on file.

2.  The RO should request the Decatur, 
Georgia VA medical facility to furnish 
copies of all treatment records covering 
the period from November 1998 to the 
present, to include the records 
pertaining to hospitalization during 
October 1999.  

3.  A VA examination by a psychiatrist 
should be performed in order to determine 
the severity of the service-connected 
PTSD.  All necessary tests and studies 
deemed necessary should be conducted.  It 
is requested that the examiner obtain a 
detailed occupational history.  The 
claims folder and a copy of this Remand 
must be made available to the 
psychiatrist for review in conjunction 
with the examination.  It is requested 
that the examiner indicate in the 
examination report that the claims folder 
was reviewed.

The psychiatric examiner should, to the 
extent possible, differentiate between 
the symptoms of the service-connected 
PTSD and the symptoms of any other 
neuropsychiatric disorder diagnosed.  If 
this can not be accomplished the examiner 
should so state.  The examiner should 
express an opinion on the extent to which 
PTSD affects the veteran's occupational 
and social functioning.  It is requested 
that the examiner include a Global 
Assessment of Functioning (GAF) score 
with an explanation of the numeric code 
assigned. 

4.  It is requested that the RO schedule 
the veteran for a VA examination by an 
orthopedist for the purpose of 
ascertaining the severity of his service-
connected residuals of a right wrist 
fracture.  In addition to x- rays, any 
other tests and specialized examinations 
deemed necessary should be performed.  
The examiner must be afforded an 
opportunity to review the veteran's 
claims file and Remand prior to the 
examination.  It is requested that the 
examiner indicate in the examination 
report that the claims folder was 
reviewed.

The veteran's right wrist should be 
examined for degrees of both active and 
passive range of motion, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the wrist. 
Additionally, the examiner should be 
requested to determine whether the right 
wrist exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Further, the examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the wrist is 
used repeatedly over a period of time.  
The examiner is requested to render an 
opinion as to the degree of disability, 
if any, caused by the poor intrinsic 
muscle flexibility shown by the January 
1998 VA EMG/NCS.  

If arthritis of the right wrist or hand 
is diagnosed, the examiner is requested 
to render an opinion as to whether it is 
as likely as not that service connected 
right wrist fracture caused or aggravates 
the arthritis.  Allen v. Brown, 7 
Vet.App. 439 (1995).

5.  Thereafter, the RO should adjudicate 
the issue of service connection for 
arthritis of the right wrist and hand on 
direct and secondary bases, to include 
consideration of Allen.  If the benefits 
sought are not granted, the veteran 
should be notified of that decision and 
of his appellate rights.

Thereafter, the RO should readjudicate the issues in 
appellate status, to include consideration of the Fenderson 
case.  If the benefits sought are not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 


